
	

115 HR 2948 RH: To amend the S.A.F.E. Mortgage Licensing Act of 2008 to provide a temporary license for loan originators transitioning between employers, and for other purposes.
U.S. House of Representatives
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 414
		115th CONGRESS 2d Session
		H. R. 2948
		[Report No. 115–552]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2017
			Mr. Stivers (for himself, Mrs. Beatty, Ms. Sinema, and Mr. Poliquin) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			February 13, 2018
			Additional sponsors: Mrs. Comstock, Mr. Emmer, Mr. Delaney, Ms. Sewell of Alabama, Mr. Williams, Ms. Brownley of California, Mrs. Carolyn B. Maloney of New York, Mr. Messer, Mr. Sherman, Mr. Barr, Mr. David Scott of Georgia, Mrs. Napolitano, Mr. Meeks, Ms. Moore, Ms. Michelle Lujan Grisham of New Mexico, Mr. Coffman, Mr. Gottheimer, Mr. Sean Patrick Maloney of New York, Mr. Peters, Mr. Brooks of Alabama, Mr. Himes, Mr. Fitzpatrick, Mr. Foster, Mr. Perlmutter, Ms. Blunt Rochester, Mr. Huizenga, Mr. Larson of Connecticut, Mr. Crist, Mr. Kihuen, Mr. Hultgren, Mr. Lucas, Mr. Posey, Mr. Ross, Mr. Budd, Mr. Cleaver, Ms. Tenney, Mr. Renacci, Mr. Kildee, Mr. Aguilar, Mr. Yoder, Mr. Polis, Mr. Kind, and Mr. LoBiondo
		
		
			February 13, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the S.A.F.E. Mortgage Licensing Act of 2008 to provide a temporary license for loan
			 originators transitioning between employers, and for other purposes.
	
	
		1.Eliminating barriers to jobs for loan originators
 (a)In generalThe S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended by adding at the end the following:
				
					1518.Employment transition of loan originators
						(a)Temporary authority To originate loans for loan originators moving from a depository institution to
			 a non-Depository institution
 (1)In generalUpon employment by a State-licensed mortgage company, an individual who is a registered loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the individual—
 (A)has not had an application for a loan originator license denied, or had such a license revoked or suspended in any governmental jurisdiction;
 (B)has not been subject to or served with a cease and desist order in any governmental jurisdiction or as described in section 1514(c);
 (C)has not been convicted of a felony that would preclude licensure under the law of the application State;
 (D)has submitted an application to be a State-licensed loan originator in the application State; and (E)was registered in the Nationwide Mortgage Licensing System and Registry as a loan originator during the 12-month period preceding the date of submission of the information required under section 1505(a).
 (2)PeriodThe period described in paragraph (1) shall begin on the date that the individual submits the information required under section 1505(a) and shall end on the earliest of—
 (A)the date that the individual withdraws the application to be a State-licensed loan originator in the application State;
 (B)the date that the application State denies, or issues a notice of intent to deny, the application; (C)the date that the application State grants a State license; or
 (D)the date that is 120 days after the date on which the individual submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete.
								(b)Temporary authority To originate loans for State-Licensed loan originators moving interstate
 (1)In generalA State-licensed loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the State-licensed loan originator—
 (A)meets the requirements of subparagraphs (A), (B), (C), and (D) of subsection (a)(1); (B)is employed by a State-licensed mortgage company in the application State; and
 (C)was licensed in a State that is not the application State during the 30-day period preceding the date of submission of the information required under section 1505(a) in connection with the application submitted to the application State.
 (2)PeriodThe period described in paragraph (1) shall begin on the date that the State-licensed loan originator submits the information required under section 1505(a) in connection with the application submitted to the application State and end on the earliest of—
 (A)the date that the State-licensed loan originator withdraws the application to be a State-licensed loan originator in the application State;
 (B)the date that the application State denies, or issues a notice of intent to deny, the application; (C)the date that the application State grants a State license; or
 (D)the date that is 120 days after the date on which the State-licensed loan originator submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete.
								(c)Applicability
 (1)Any person employing an individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State.
 (2)Any individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section and who engages in residential mortgage loan origination activities shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State.
 (d)DefinitionsIn this section, the following definitions shall apply: (1)State-licensed mortgage companyThe term State-licensed mortgage company means an entity licensed or registered under the law of any State to engage in residential mortgage loan origination and processing activities.
 (2)Application StateThe term application State means a State in which a registered loan originator or a State-licensed loan originator seeks to be licensed..
 (b)Table of contents amendmentThe table of contents in section 1(b) of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 4501 note) is amended by inserting after the item relating to section 1517 the following:
				
					
						Sec. 1518. Employment transition of loan originators..
 2.Amendment to civil liability of the Bureau and other officialsSection 1513 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5112) is amended by striking are loan originators or are applying for licensing or registration as loan originators. and inserting have applied, are applying, or are currently licensed or registered through the Nationwide Mortgage Licensing System and Registry. The previous sentence shall only apply to persons in an industry with respect to which persons were licensed or registered through the Nationwide Mortgage Licensing System and Registry on the date of the enactment of this sentence..
 3.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 18 months after the date of the enactment of this Act.
		
	
		February 13, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
